TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00681-CR



                                 Jimmy Duran Lopez, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-10-0192, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jimmy Duran Lopez seeks to appeal judgments of conviction for

aggravated sexual assault of a child and sexual assault of a child. The trial court has certified that

(1) this is a plea bargain case and Lopez has no right of appeal, and (2) Lopez waived the right to

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 2, 2010

Do Not Publish